DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant’s arguments/amendments, see pages 9-11, filed on March 25, 2022, with respect to the rejection of claims 1, 6-8, 12, and 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.		Claims 1, 6-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2012/0009969) in view of Winkler (US 2018/0315323).
Regarding claim 1, PARK teaches that a method of transmitting data by a terminal device via a wireless communications system (pages 2, paragraphs 28 – 31 and Fig. 1, 2, where teaches exchanging data signal between advanced mobile station and advanced base station). PARK teaches that the terminal device receiving an indication of an initial value of a set of one or more communications parameters for transmitting radio signals carrying the data (pages 2, paragraphs 30 – pages 3, paragraphs 43 and Fig. 1, 2, where teaches if advanced mobile station (AMS) fails to receive a response signal for the transmitted initial ranging code from advanced base station (ABS) within predetermined time, the AMS retransmitting the initial ranging code to ABS, and if the initial ranging code has been transmitted N times in total, that is, the power unit P initial step has been used N times in total, the advanced mobile station determines an initial value of offset, and Delta_initialBS denotes a power correction value set in response signal for the initial ranging code, transmitted by advanced base station). PARK teaches that modelling a state of a communications channel (pathloss) from the terminal device to a receiver of the radio signals (pages 2, paragraphs 30 – pages 3, paragraphs 43 and Fig. 1, 2, where teaches L denotes path loss measured by an advanced mobile station for signal received an advanced base station). PARK teaches that using a link adaptation procedure to select a revised value (the initial value of offset is calculated using the uplink power correction value for allocation the initial value of offset may be determined) of the set of the one or more communications parameters with respect to the initial value (uplink power correction value set by uplink resource allocation with the initial value) of the set of the one or more communications parameters for the modelled channel state (according to the periodic ranging process-uplink transmission power control for controlling uplink transmission power for the difference between a downlink pathless uplink pathloss) (see pages 3, paragraphs 34 – pages 4, paragraphs 50 and Fig. 1, 2). PARK teaches that adapting the value of the set of the one or more communications parameters according to the revised value (pages 3, paragraphs 34 – pages 4, paragraphs 50 and Fig. 1, 2, where teaches the initial value of offset is calculated using the uplink power correction value for allocation the initial value of offset may be determined according to the completing ranging process-uplink transmission power control). PARK teaches that transmitting radio signals representing the data using the adapted set of the one or more communications parameters (pages 2, paragraphs 30 – pages 3, paragraphs 43 and Fig. 1, 2, where teaches transmitting data signal or control signal using correction value for ranging process transmission power control). PARK does not specifically disclose the limitation “receiver forms part of a non- terrestrial network access node, the terminal device and the non-terrestrial network access node forming part of the wireless communications system”. However, Winkler teaches the limitation “receiver forms part of a non-terrestrial network access node, the terminal device and the non-terrestrial network access node forming part of the wireless communications system” (Fig. 1 and pages 4, paragraphs 95 – pages 5, paragraphs 122, where teaches receiver forms for a non-terrestrial network access node, airborne or satellite, a terminal device and the non-terrestrial network access node forming part of the wireless communications system). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the PARK’s system as taught by Winkler, provide the motivation to achieve increasing communication capacity and safety of services by communicating non-terrestrial network access node in wireless communication system.
Regarding claim 6, PARK teaches that the modelling the channel state includes generating an estimate of a signal to interference and noise ratio for the received radio signals at the receiver from the estimated power with which the transmitted radio signals are received by the receiver with respect to an estimate of noise power and an estimate of interference power (pages 2, paragraphs 30 – 31, Fig. 1, 2, and pages 3, paragraphs 42 – pages 4, paragraphs 48).
Regarding claim 7, PARK teaches that the estimate of the noise power and the estimate of the interference power is received by the communications terminal with the indication of the initial value of the set of the one or more communications parameters (pages 2, paragraphs 30 – 31, Fig. 1, 2, and pages 3, paragraphs 42 – pages 4, paragraphs 48). 
Regarding claim 8, PARK teaches that a transmission power with which the radio signals are transmitted and the link adaptation includes adjusting the transmission power with respect to the estimated signal to interference and noise ratio for the received radio signals at the receiver (pages 2, paragraphs 30 – 31, Fig. 1, 2, and pages 3, paragraphs 39 – pages 4, paragraphs 48).
Regarding claim 12, PARK and Winkler teach all the limitation as discussed in claim 1. Furthermore, PARK further teaches that the terminal device comprising transmitter circuitry configured to transmit radio signals representing the data via a wireless access interface to a receiver (Fig. 7, 8 and page 1, paragraphs 8 – 14), receiver circuitry configured to receive radio signals transmitted from the wireless communications system (Fig. 7, 8 and page 1, paragraphs 8 – 14), and controller circuitry configured to control the transmitter and the receiver to transmit and receive the radio signals (Fig. 7, 8 and page 1, paragraphs 8 – 14).
Regarding claim 16, PARK and Winkler teach all the limitation as discussed in claim 1. Furthermore, PARK further teaches that transmit an indication of an initial value of a set of one or more communications parameters for the terminal device to transmit radio signals carrying uplink data to be received (pages 2, paragraphs 30 – pages 3, paragraphs 43 and Fig. 1, 2, where teaches if advanced mobile station (AMS) fails to receive a response signal for the transmitted initial ranging code from advanced base station (ABS) within predetermined time, the AMS retransmitting the initial ranging code to ABS, and if the initial ranging code has been transmitted N times in total, that is, the power unit P initial step has been used N times in total, the advanced mobile station determines an initial value of offset, and Delta_initialBS denotes a power correction value set in response signal for the initial ranging code, transmitted by advanced base station), PARK further teaches that control the receiver to receive the uplink data transmitted with a revised value of the set of the one or more communications parameters which have been adapted with respect to the initial value of the set of the one or more communications parameters in accordance with a link adaptation procedure based on an estimate of a state of a communications channel between the terminal device the receiver circuitry estimated using a model of the channel state generated by the terminal device (pages 3, paragraphs 34 – pages 4, paragraphs 50, Fig. 1, 2, and pages 2, paragraphs 30 - 31, where teaches path loss measured by an advanced mobile station for signal received an advanced base station, and the initial value of offset is calculated using the uplink power correction value for allocation the initial value of offset may be determined, and uplink power correction value set by uplink resource allocation with the initial value, and according to the periodic ranging process-uplink transmission power control for controlling uplink transmission power for the difference between a downlink pathless uplink pathloss, and the initial value of offset is calculated using the uplink power correction value for allocation the initial value of offset may be determined according to the completing ranging process-uplink transmission power control, and also transmitting data signal or control signal using correction value for ranging process transmission power control).

Allowable Subject Matter
4.		Claims 2-5, 9-10, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the limitation “the terminal device includes a location detector for generating an estimate of a location of the terminal device and the determining, by the terminal device, the distance between the terminal device and the receiver of the radio signals includes receiving an indication of a location of the receiver of the transmitted radio signals when a communication session for transmitting the data starts, information indicating a path of travel of the receiver and a speed of the receiver, and when selecting the revised value of the one or more communications parameters according to the link adaptation procedure, wherein the modelling the state of the communications channel includes estimating a path loss between the terminal device and the receiver, and estimating a power with which the transmitted radio signals are received by the receiver based on a power with which the radio signals are transmitted and the estimated path loss, and the link adaptation procedure includes selecting the revised value of the set of the one or more communications parameters with respect to the initial value using the estimated received signal power” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 10,356,652) discloses Adapting Communication Parameters to link Conditions, Traffic Types, and/or Priorities.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
June 30, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649